NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted July 30, 2019 *
                                Decided July 30, 2019

                                        Before

                      ILANA DIAMOND ROVNER, Circuit Judge

                      DAVID F. HAMILTON, Circuit Judge

                      MICHAEL B. BRENNAN, Circuit Judge

No. 18-2985

ARLENE R. ATHERTON,                            Appeal from the United States District
    Plaintiff-Appellant,                       Court for the Northern District of Illinois,
                                               Eastern Division.

      v.                                       No. 18-cv-02321

ST. VINCENT HOSPITAL, et al.,                  Andrea R. Wood,
      Defendants-Appellees.                    Judge.

                                      ORDER

       Arlene Atherton has filed four complaints in the Northern District of Illinois,
suing nine New York entities and residents for their roles in her allegedly unlawful
commitment to New York psychiatric hospitals. The case before us—the last to be
adjudicated in the district court—was dismissed at screening based on res judicata and
improper venue. See 28 U.S.C. § 1915(e). We affirm the judgment on both grounds.

      * The defendants were not served with process in the district court and are not
participating in this appeal. We have agreed to decide this case without oral argument
because the brief and record adequately present the facts and legal arguments, and oral
argument would not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C).
No. 18-2985                                                                             Page 2



       In her complaint, Atherton states that the district court previously dismissed a
nearly identical suit. Both suits allege that the defendants wrongly arrested her and
discriminated against her based on her disabilities, and that her commitment violated
her free exercise of religion, due-process rights, and liberty. The district court dismissed
the earlier suit because Atherton had failed to obey an order that she either file a proper
application for leave to proceed in forma pauperis or pay the filing fee.

        Atherton asserts that her current suit is her attempt to reopen the earlier one, but
filing a new suit is not the proper way to ask a court to reopen a dismissed case. After
the district court dismissed the first suit, Atherton had several options, none of which
she pursued: She did not appeal the dismissal, see FED. R. APP. P. 3, move the district
court to modify the dismissal, see FED. R. CIV. P. 59(e), or ask that court to grant relief
from the dismissal, see FED. R. CIV. P. 60(b). Because the first case is closed, the judgment
there can, and as we are about to explain does, bar this suit.

        Atherton challenges whether res judicata bars this case, but we agree with the
district court that it does. Although res judicata is an affirmative defense, dismissal at
screening is proper when it is clear “from the face of the complaint” that res judicata
bars the claims. Walker v. Thompson, 288 F.3d 1005, 1009 (7th Cir. 2002). A district court
may dismiss a suit based on res judicata if the plaintiff’s earlier suit raised identical
claims against the same parties (or their privies) and reached a final judgment on the
merits. See Barr v. Bd. of Trs. of W. Ill. Univ., 796 F.3d 837, 840 (7th Cir. 2015). That is all
evident from Atherton’s complaint. She sues seven of the defendants whom she
previously sued and labels this suit a “reopen[ing] of a previous complaint.” Moreover,
the earlier dismissal was on the merits. Under Rule 41(b) of the Federal Rules of Civil
Procedure, when, as here, the district court dismisses a suit for plaintiff’s failure to
comply with a court order, the dismissal “operates as an adjudication on the merits.”
See Tartt v. Nw. Cmty. Hosp., 453 F.3d 817, 822 (7th Cir. 2006). (Although Rule 41 refers to
dismissals prompted by a defendant’s motion, the Rule also applies when a court sua
sponte dismisses the suit for violations of court orders. See Link v. Wabash Railroad Co.,
370 U.S. 626, 630 (1963).)

      Atherton responds that res judicata does not block the claims against the two
defendants whom she did not previously sue—Westchester County Government and
the New York State Office of Mental Health. She adds that she should be allowed to
proceed on those claims in the Northern District of Illinois because venue is proper. She
may be correct about res judicata, but she is wrong about venue. To show that venue is
No. 18-2985                                                                        Page 3

proper, Atherton argues that the district court had federal-question jurisdiction over her
claims against the two new defendants. But a federal question establishes subject-matter
jurisdiction; it has no bearing on whether the plaintiff brought the suit in the proper
court from a geographic standpoint. See 28 U.S.C. § 1390(a).

       As with res judicata, improper venue is an affirmative defense that district courts
ordinarily should not consider at screening. See Auto. Mechs. Local 701 Welfare & Pension
Funds v. Vanguard Car Rental USA, Inc., 502 F.3d 740, 746 (7th Cir. 2007). But the
complaint establishes that venue in Illinois is improper, so the district court acted
properly when it addressed the defense. Atherton specifies in her complaint that the
defendants are New York government entities, and all relevant events—including
Atherton’s psychiatric commitment—took place in that state. See 28 U.S.C. § 1391(b).
The district court thus permissibly dismissed these two defendants for improper venue,
and it rightly described their dismissal as without prejudice. See 28 U.S.C. § 1406; In re
IFC Credit Corp., 663 F.3d 315, 320 (7th Cir. 2011).

                                                                              AFFIRMED